Title: From John Quincy Adams to William Smith Shaw, 17 December 1804
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Washington 17. Decr: 1804.

Some time since I sent you a check on the Branch Bank, in favour of J. Briesler for $45—to be presented if you had previously received the rent of Mr: Gurley, & Delisle, and deposited the money in Bank—I shall have occasion to send another check or two shortly, but untill I have ascertained whether you have received and paid in those monies, I cannot venture to draw; not being sure of having funds there to answer my drafts—I will thank you then to let me know immediately how these matters stand.—You will also oblige me by enquiring and informing me, what dividend has been made by the New-England Insurance Company—this half year; and what will be the dividend on the Neponsit Bridge Shares, at the close of this year.
We have very cold weather here: I suppose it is not milder with you.
Your’s affectionately.
J. Q. Adams.